In a habeas corpus proceeding, the appeal is from a judgment of the Supreme Court, Kings County (Feldman, J.), entered August 12, 2004, which denied the writ and dismissed the proceeding.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
Subsequent to the argument of this appeal, Julius Newton pleaded guilty to various charges and was released upon his own recognizance. Accordingly, Newton’s appeal in this habeas corpus proceeding challenging the legality of his detention must be dismissed as academic (see People ex rel. Chakwin v Warden, 63 NY2d 120 [1984]; People ex rel. Jairam v Bednowsky, 296 AD2d 431 [2002]; People ex rel. Hart v Travis, 240 AD2d 444 [1997]). S. Miller, J.P., Krausman, Spolzino and Lifson, JJ., concur.